Citation Nr: 1622862	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant's countable income was excessive for the receipt of nonservice-connected death pension benefits such that termination of benefits from January 1, 2010 was proper.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1972 to May 1974.  He died in June 2009.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2011 decision by the Department of Veterans Affairs VA Regional Office (RO) in St Paul, Minnesota, which terminated the appellant's death pension benefits due to excessive income, effective as of January 1, 2010.  The Board Remanded the appeal in November 2014. 
 
In July 2012, the appellant requested a hearing before a BVA Veterans Law Judge (VLJ) at the RO.  The requested hearing was scheduled to be conducted at the Muskogee, Oklahoma, RO in June 2014.  The appellant failed to report to the scheduled hearing.  The record does not reflect that the appellant has requested that the hearing be rescheduled.  The appellant's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2015).


FINDING OF FACT

The evidence provided to VA establishes that the appellant obtained employment in January 2010 and that her countable annual income thereafter exceeded the annual income limit set for each annualization period for purposes of calculating entitlement to non-service-connected death pension.


CONCLUSION OF LAW

Termination of VA non-service-connected death pension benefits to the appellant beginning January 1, 2010, was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her countable income does not exceed the level which allows her to receive a death pension based on the Veteran's service.  The Veteran died in June 2009, and the appellant submitted her claim for death pension benefits a few months later. 

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse meets net worth and annual income limits set by law.  The Veteran served during the Vietnam War, and the length of his service exceeded 90 days.  As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension if her income is below the level set by law.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

VA is not authorized to pay non-service-connected death benefits to a surviving spouse whose income is above a limit set by law.  The income level which governs whether pension may be paid to a surviving spouse of a Veteran whose death is not service-connected is reviewed yearly.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

In August 2009, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  The appellant reported that she had no income from any source, although a claim for benefits from the Social Security Administration (SSA) was pending.  In June 2010, the appellant was notified that she was entitled to a benefit payment of $569.00 monthly, beginning in July 2009.  

In 2011, the appellant was asked to verify her continued eligibility for benefits.  See January 2011 ERV Case Selection Report.  The appellant indicated that her gross wages from employment from January 2010 to December 2010 were $1,200 per month.  She reported that her wages in 2011 were expected to be the same.  After being asked to submit additional information, the appellant provided an electronic earnings statement for 2009, which showed a total income of $240.00.  Her taxable wages for Social Security purposes in 2010 were just above $19,000.  

In September 2011, the appellant was notified that she was not eligible for death pension benefits, effective in January 2010, because of her income from work.  She was also notified of an overpayment.  

The appellant disagreed with the termination of her death pension benefits.  She reported that she owed medical bills of $1,800, among other debts.  A statement of the Case (SOC) was issued in June 2012.  The appellant perfected her substantive appeal in July 2012.  She did not submit any evidence thereafter.  

Following the Board's 2014 Remand, the appellant was afforded an opportunity to submit additional evidence.  There is no record that she has submitted any additional information.  

In determining eligibility for non-service-connected death pension, the surviving spouse's countable income is compared to the maximum annual pension benefit.   38 U.S.C.A. § 1541. In 2009, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  38 C.F.R. § 3.23, M21-1, Part I, Appendix B (2010).  In 2011, that amount was increased to $8,219, then to $8,359 in 2012, and $8,485 in 2013. 

Payments of any kind, from any source, are counted as income, unless specifically excluded, during the 12-month annualization period in which the appellant received the non-service-connected death benefit, unless specifically excluded.  38 C F R §§ 3.271, 3.272.  The types of income excluded for VA pension purposes must be deducted in the year in which the excludable income was received.  38 CF R. § 3.2.  Wages from employment are not defined as excluded income for purposes of calculating pension benefits.  Unreimbursed medical expenses in excess of five percent of the annual income which have been paid by the appellant during a specific annualization period may be excluded from her countable income for that 12-month annualization period, to the extent that the medical expenses were paid by the appellant.  38 C.F.R. § 3.272(g)(2).  

The Board Remanded the appeal in 2014, so that the appellant could have additional time to establish that medical expenses reduced her countable income during one or more annualization years.  The Board, in its Remand, reminded the appellant that VA's duty to assist her was not a one-way street, and that the appellant had the burden of identifying or submitting evidence of medical expenses she paid and when the expenses were paid.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Unfortunately, the electronic record, with consideration of the electronic files on both Virtual VA and VBMS, reflects that the appellant failed to submit specific evidence about payment of any specific medical expense prior to or after January 1, 2010.  The appellant did not authorize VA to obtain any identified evidence on her behalf.  While the Veteran's contentions suggest that she did pay medical expenses of some type at various times, those contentions lack the specificity necessary to reduce the appellant's countable income for any annualization period.  The evidence establishes that the Veteran's countable income was above the maximum annual non-service-connected death pension benefit beginning January 1, 2010.  In the absence of any specific evidence reducing the appellant's countable income during an annualization period, it was proper to terminate payment of non-service-connected death pension as of the date she began receiving income from employment.  

The appellant's contention that she incurred medical bills which were not covered by insurance is quite credible, as insurance rarely covers 100 percent of a medical expense.  The Board also notes with sympathy the appellant's contention that she was unable to repay the overpayment of benefits to her created when she obtained gainful employment without notifying VA of her income.  The Board notes that the overpayment has been entirely waived, and that the appellant is not currently indebted to VA.  

However, there is no factual basis for a finding that the appellant paid unreimbursed medical evidence which reduced her countable income during a particular annualization period.  Since the appellant did not submit or identify specific evidence applicable to this case, there is no reasonable doubt about the propriety of termination of non-service-connected death benefits or the appropriate date for such termination.  The appeal must be denied.  


ORDER

The appeal that termination of non-service-connected death pension benefits from January 1, 2010 was improper is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


